REASONS FOR ALLOWANCE
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Claims 1-  5 are allowed.
5.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests  Maesoba et al [US2019/0312388] fails to disclose a cable assembly comprising a shield terminal including a braided crimping piece and a sheath crimping piece, a cable including a braid and a sheath, and a sleeve attached  to an outer periphery of the braid, the sleeve is disposed on the outer periphery of the braid by crimping,  the braid is folded back at a front end side of the sleeve by a folding-back portion, the braid folded back by the folding-back portion covers an outer periphery of the sleeve, the braided crimping piece of the shield terminal is crimped to the outer periphery of the sleeve via the braid folded back by the folding-back portion, and the braid folded back by the folding-back portion is held between the sleeve and the braided crimping piece, a sheath crimping piece of the shield terminal is crimped to an outer periphery of the sheath of the cable.  
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831